DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey Bureau on 11 July 2022.
The application has been amended as follows: 
Cancel claims 10 and 11. 

Allowable Subject Matter
Claim 1 and its dependents 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 claims a method for manufacturing a lithium secondary battery with steps of forming a preliminary negative electrode, coating lithium metal foil on the preliminary electrode, cutting the preliminary electrode into individual units, impregnating the units with electrolyte, and assembling the units with a positive electrode and separator. Claim 1 has been amended to recite that the lithium metal foil pattern units occupy 12-24% of the area of the negative electrode. 
Chae (Chae et al., US 2021/0135274 A1) teaches a method for prelithiation (“Pre-Lithiation Apparatus, Method of Producing Negative Electrode Unit and Negative Electrode Unit”, Title) including steps of:
1) forming a negative electrode 120 by applying active material to a current collector 110 ([0065], figs. 1-2);
2) coating lithium metal foil 2300 on to the negative electrode active material layer 120 in a shape of a pattern ([0109], figs. 9-10 and 13-14 show the equipment, and figs. 11-12 and 15-16 show the pattern of foil pieces 2320 prior to positioning on the electrode);
3) cutting the electrode into individual electrode units ([0103], [0110]; figs. 11 and 15 where “C” indicates cutting lines; fig. 17);
4) impregnating the negative electrode with an electrolyte ([0066], noting that impregnation with electrolyte is performed on the electrode prior to cutting, see fig. 17);
5) assembling the negative electrode with a positive electrode and a separator ([0127]).
However, Chae does not teach that the lithium foil pattern unit occupies and area from 12-24% of the electrode surface area. The cutting lines of Chae in fig. 11 suggest that the coverage of the individual units is 100%, and fig. 15 also show substantial coverage with lithium. Therefore, it would not be obvious to a person of ordinary skill in the art to select an area coverage of the negative electrode by the lithium foil in the narrow range of 12-24%, which is much less than 100%.
	Zhong (prior cited US 10,833,324 B2) teaches lithium foil pattern units on a negative electrode unit surface for pre-lithiation (figs. 2A-2D; col. 4, lines 32-35). Zhong teaches that the area of the negative electrode covered by the lithium foil is less than 50% (claim 1), with a specific embodiment of 44% (col. 4, lines 63-67; col. 5, lines 1-5). The claimed range of 12-24% is significantly less than the 44% of Zhong. It would not have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have selected a coverage from 12-24% based on the teachings of Zhong.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728